PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JERRY FRANKS; LAVERNE COFIELD;          
EASTON ACRES RESIDENTS
ASSOCIATION,
               Plaintiffs-Appellants,
                 v.
WILLIAM G. ROSS, JR., Secretary for
the North Carolina Department of
Environment and Natural Resources,               No. 01-2354
in his official capacity; DEXTER
MATTHEWS, Director of Division of
Solid Waste Management, in his
official capacity; WAKE COUNTY;
WAKE COUNTY BOARD OF
COMMISSIONERS,
                Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                 Terrence W. Boyle, Chief Judge.
                        (CA-00-936-5-BO)

                        Argued: June 3, 2002

                      Decided: December 4, 2002

          Before MOTZ and KING, Circuit Judges, and
         Robert R. BEEZER, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.
2                          FRANKS v. ROSS
Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge King wrote the opinion, in which Judge Motz and Senior
Judge Beezer joined.


                             COUNSEL

ARGUED: Marcus B. Jimison, Katherine Leigh Carpenter, LAND
LOSS PREVENTION PROJECT, Durham, North Carolina, for
Appellants. Michael R. Ferrell, Wake County Attorney, WAKE
COUNTY ATTORNEY’S OFFICE, Raleigh, North Carolina; Lauren
Murphy Clemmons, Assistant Attorney General, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees. ON BRIEF: Shelley Tager Easton, Deputy County Attor-
ney, WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North Car-
olina; Roy Cooper, Attorney General, Nancy E. Scott, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUS-
TICE, Raleigh, North Carolina, for Appellees.


                             OPINION

KING, Circuit Judge:

   Plaintiffs Franks, Cofield, and the Easton Acres Residents Associa-
tion (the "Plaintiffs") appeal from the district court’s October 2001
decision dismissing their complaint. The Plaintiffs sought injunctive
relief against the Wake County Board of Commissioners and Wake
County (collectively, "Wake County" or the "County"), as well as
from officials of the North Carolina Department of Environment and
Natural Resources (the "DENR Defendants"), to halt the construction
of a landfill in Holly Springs, North Carolina. The complaint alleged
that the actions of Wake County and the DENR Defendants in con-
nection with the landfill violated Title VI of the Civil Rights Act of
1964, Title VIII of the Civil Rights Act of 1968, 42 U.S.C. § 1982,
and the Equal Protection Clause of the Fourteenth Amendment. In
addition, the Plaintiffs asserted a public policy challenge against the
County, pursuant to N.C. Gen. Stat. § 14-234 (the "State Claim").
                              FRANKS v. ROSS                               3
   The district court dismissed as untimely the Plaintiffs’ Title VI,
§ 1982, and Equal Protection claims against Wake County. The court
also dismissed the State Claim and the Title VIII challenge for failure
to state claims upon which relief could be granted. Finally, the court
relied on Eleventh Amendment sovereign immunity to dismiss the
Plaintiffs’ claims against the DENR Defendants. In disposing of the
case, the court also denied the Plaintiffs leave to amend their com-
plaint for a second time. Franks v. Ross, No. 5:00-CV-936-BO(3),
Order (E.D.N.C. Oct. 12, 2001) (the "Dismissal Order"). As explained
below, we affirm the court’s dismissal of the State Claim against
Wake County. However, we reverse its dismissal of the Title VI,
§ 1982, and Equal Protection claims against the County.1 Further, we
conclude the court erred in refusing to authorize an amendment of the
complaint and in determining that the DENR Defendants are entitled
to immunity.

                                     I.

                                     A.

   This proceeding arises from the efforts of Wake County to con-
struct and operate a landfill in Holly Springs, North Carolina. These
efforts have followed a tortured path, and they implicate issues of
racial discrimination, conflicts of interest, administrative procedure,
and the timeliness and ripeness of claims.

   The small town of Holly Springs is home to the largest percentage
of African Americans of any municipality in Wake County.2 Despite
having less than two percent of the County’s population, this African-
American community has long borne a disproportionate share of
Wake County’s landfills. In 1975, Wake County sited a 300-acre solid
waste landfill in Feltonsville, a neighborhood adjoining Holly
Springs. This landfill (the "Feltonsville Landfill") operated for over
twenty years. Holly Springs itself is presently home to three other
landfills.
  1
    In their appeal, the Plaintiffs have not contested the dismissal of their
Title VIII claim as to Wake County, and we do not address it here.
  2
    Wake County encompasses the major municipality of Raleigh, the
capital of the Tar Heel State.
4                           FRANKS v. ROSS
    In the early 1990s, Wake County decided to pursue the creation of
a new landfill in Holly Springs, designated as the "South Wake Land-
fill." In February 1999, the DENR issued the County a permit autho-
rizing construction of the South Wake Landfill (the "South Wake
Permit" or the "Permit"). The Plaintiffs promptly challenged the issu-
ance of the Permit in state administrative proceedings. Thereafter, in
December 2000, they instituted this proceeding in the Eastern District
of North Carolina, seeking injunctive relief against the County and
the DENR to halt construction of the South Wake Landfill. When
their claims were dismissed, the Plaintiffs filed this appeal. In our
review of the dismissal, we are obliged to accept as true the facts
alleged in the complaint.3 Those facts are further reviewed in relevant
part below.

                                   B.

   The Plaintiffs allege that Wake County has long engaged in a pat-
tern of intentional discrimination in the siting of undesirable landfills
near predominantly African-American communities. They also assert
that the DENR, "by approving and permitting sites for landfills . . .
near Black neighborhoods and communities," has engaged in a simi-
lar pattern of discrimination. The DENR has permitted at least four
other landfills in and around Holly Springs, "near areas primarily
occupied by minorities," i.e., the Feltonsville Landfill, the Browning-
Ferris Industries Landfill, the Cary Landfill, and the Holly Springs
Landfill.

   The siting and permitting of the landfill at issue here began in
October 1990, when the Wake County Board of Commissioners
decided to purchase additional property in order to expand the
Feltonsville Landfill. One of the commissioners, a Mr. Adcock, voted
in favor of the land purchase, despite the fact that he owned eighty-
four acres of the land involved. On September 1, 1992, the Holly
Springs Board of Commissioners adopted a resolution granting per-
mission to the County to expand the Feltonsville Landfill. Once the
County received that permission, it sought approval from the DENR.
Prior to securing the DENR’s approval, however, new state and fed-
    3
  Anita’s N.M. Style Mexican Food, Inc. v. Anita’s Mexican Foods
Corp., 201 F.3d 314, 316 (4th Cir. 2000).
                            FRANKS v. ROSS                              5
eral environmental regulations came into effect. These regulations
required all unlined landfills, such as the Feltonsville Landfill, to
close by January 1, 1998. Upon learning that the Feltonsville Landfill
would be forced to close, the County altered its proposed landfill proj-
ect, abandoning the expansion plan for the Feltonsville Landfill in
favor of the construction of an entirely new landfill. In December
1992, it submitted a site application plan to the DENR for the con-
struction of the South Wake Landfill. If completed, the South Wake
Landfill will spread across 471 acres, at a height of 280 feet.

   On March 25, 1994, in the course of acquiring property on which
to build the South Wake Landfill, the County condemned the eighty-
four acre tract of land owned by Commissioner Adcock. On March
14, 1995, the DENR issued, pursuant to its regulations, a site suitabil-
ity letter for the Landfill. This letter notified the County that the site
was considered appropriate, and it authorized the County to apply to
the DENR for a permit to construct the South Wake Landfill. On
December 31, 1996, Wake County submitted to the DENR its appli-
cation for a permit.

   The Plaintiffs assert that "the defendants . . . pursued every route
possible in order to prevent the plaintiffs from receiving adequate
notice and participating in discussions regarding the landfill at a
meaningful point in the process." Indeed, there was no public partici-
pation in the process until May 16, 1998, when the DENR, before rul-
ing on the County’s permit application, conducted a public hearing on
the proposed South Wake Landfill. Three days after the hearing, the
Holly Springs Board of Commissioners revoked its October 1992 res-
olution authorizing the County to expand the Feltonsville Landfill.4
Thereafter, in September 1998, the DENR inquired of the County
whether its construction of the South Wake Landfill would dispa-
rately impact minority communities. The County responded that there
would be no such disparate impact. On February 18, 1999, the DENR
issued the South Wake Permit, authorizing the County to construct
the South Wake Landfill.
  4
    While the Holly Springs Board of Commissioners had adopted its
1992 resolution granting the County permission to expand the Feltons-
ville Landfill, the Board has never approved construction of a new waste
disposal facility, such as the South Wake Landfill.
6                                 FRANKS v. ROSS
                                         C.

   The Plaintiffs’ challenges to the construction of the South Wake
Landfill have travelled a complicated path; they are ongoing both in
this Court and in the Court of Appeals of North Carolina. In March
1999, Plaintiff Franks filed a "contested case" petition with North
Carolina’s Office of Administrative Hearings, seeking both to set
aside the DENR’s issuance of the South Wake Permit and to enjoin
Wake County from taking any action with regard to the South Wake
Landfill.5 An Administrative Law Judge (the "ALJ"), ruling on a sum-
mary judgment motion, concluded that Wake County had violated
North Carolina law in the permitting process by, inter alia, failing to
procure Holly Springs’s permission to construct the new landfill and
failing to comply with the mandate of N.C. Gen. Stat. § 153A-136(c).
This statutory provision requires that a county board of commission-
ers, prior to selecting a new landfill site, consider alternative sites as
well as socioeconomic and demographic data, and conduct a public
hearing.6 Franks v. N.C. Dep’t of Env’t & Natural Res., 99 EHR
    5
     When a North Carolina state agency and a "person" are unable to
informally resolve a dispute between them, "either the agency or the per-
son may commence an administrative proceeding to determine the per-
son’s rights, duties, or privileges, at which time the dispute becomes a
‘contested case.’" N.C. Gen. Stat. § 150B-22. An Administrative Law
Judge ("ALJ") then issues a recommended decision and transfers the case
to the responsible agency for a final decision. Id. § 150B-34. The agency
must issue its final decision within 90 days of receiving the official
record; in the event it fails to meet the statutory deadline, a party may
seek a court order declaring the ALJ’s recommended decision the "final
agency decision." Id. § 150B-44 (amended 2000). Once a final agency
decision has been reached in a contested case, "any person who is
aggrieved . . . is entitled to judicial review of the decision." Id. § 150B-
43.
   6
     On July 22, 1992, while Wake County was seeking to expand the Fel-
tonsville Landfill, North Carolina enacted § 153A-136(c), which pro-
vides that a county board of commissioners shall:
        consider alternative sites and socioeconomic and demographic
        data and shall hold a public hearing prior to selecting or approv-
        ing a site for a new sanitary landfill that receives residential solid
        waste that is located within one mile of an existing sanitary land-
        fill within the State.
                             FRANKS v. ROSS                              7
0344, 380, Recommended Decision (Sept. 28, 1999) (the "Recom-
mended Decision"). The Recommended Decision required the DENR
to withdraw the South Wake Permit "until all procedural requirements
are met." Id. at 22. In November 1999, the ALJ transferred the case
to the DENR for a "final agency decision," pursuant to N.C. Gen.
Stat. § 150B-34. After the DENR failed to render its decision within
the ninety-day period mandated by the statute, Franks requested the
Wake County Superior Court to declare the Recommended Decision
to be the DENR’s final agency decision. The Superior Court agreed
with Franks and, on October 4, 2000, it concluded that the Recom-
mended Decision constituted the DENR’s final agency decision.
Franks v. N.C. Dep’t of Env’t & Natural Res., 00 CVS 3742, Order
(Wake County Super. Ct. Oct. 4, 2000).

  Wake County then initiated a separate proceeding in Wake County
Superior Court, pursuant to N.C. Gen. Stat. § 150B-43, appealing the
DENR’s final agency decision, which revoked the South Wake Per-
mit. That court, on March 16, 2001, reversed the DENR’s final
agency decision, and it ordered the DENR to reissue the Permit.
County of Wake v. N.C. Dep’t of Env’t & Natural Res., 00 CVS
11760, Petitioner’s Proposed Order (entered by Wake County Super.
Ct. Mar. 16, 2001) (the "Permit Reissuance Decision"). Franks then
appealed the Permit Reissuance Decision to the Court of Appeals of
North Carolina, where it is presently pending. The appeal was heard
by the Court of Appeals on April 17, 2002, and the issues before the
court include, inter alia, the applicability of § 153A-136(c) to the
South Wake Landfill dispute, as well as whether Holly Springs was
entitled to withdraw its 1992 approval of the expansion of the
Feltonsville Landfill.

N.C. Gen. Stat. § 153A-136(c). Prior to submitting its permit application
for the South Wake Landfill to the DENR in 1996, Wake County failed
to conduct a public hearing to inform the residents of Holly Springs of
the County’s original plan to expand the Feltonsville Landfill, or of its
plan to build the South Wake Landfill. The applicability of § 153A-
136(c) to the South Wake Landfill is disputed by the parties, and applica-
tion of the statute is a primary issue being litigated in the ongoing state
proceedings.
8                             FRANKS v. ROSS
                                     D.

   On December 21, 2000, after the South Wake Permit had been
revoked and while the Superior Court’s review of the DENR’s "final
agency decision" was pending, the Plaintiffs filed suit against the
County and the DENR in the Eastern District of North Carolina, seek-
ing to enjoin the entire South Wake Landfill process. In their initial
complaint, the Plaintiffs maintained that the siting of the South Wake
Landfill violated Title VI,7 Title VIII,8 § 1982,9 and the Equal Protec-
tion Clause. In addition, the complaint asserted the State Claim, main-
taining that Commissioner Adcock had violated North Carolina public
policy, specifically N.C. Gen. Stat. § 14 234, by participating in the
siting of the South Wake Landfill on his own land, rendering the con-
demnation transaction void. By their complaint, the Plaintiffs
requested the court to declare the siting, approval, and funding of the
South Wake Landfill to be illegal, and they further requested that the
court "[e]njoin Defendants from constructing, operating, and/or main-
taining the South Wake Landfill." After Wake County and the DENR
separately moved to dismiss the complaint for want of jurisdiction
and for failure to assert any claims upon which relief could be
granted, the Plaintiffs amended their complaint, dismissing their
claims against the DENR itself and naming instead the DENR Defen-
dants (the "First Amended Complaint").10 On May 29, 2001, the
    7
     The pertinent part of Title VI is codified at 42 U.S.C. § 2000d and
provides that "[n]o person in the United States shall, on the ground of
race . . . be subjected to discrimination under any program or activity
receiving Federal financial assistance." 42 U.S.C. § 2000d.
   8
     The relevant section of Title VIII is codified at 42 U.S.C. § 3604(b)
and provides that it is unlawful "[t]o discriminate against any person in
the terms, conditions, or privileges of sale or rental of a dwelling . . .
because of race." 42 U.S.C. § 3604(b).
   9
     Pursuant to § 1982 of Title 42 of the United States Code "[a]ll citizens
. . . have the same right, in every State . . . , as is enjoyed by white citi-
zens thereof to inherit, purchase, lease, sell, hold, and convey real and
personal property." 42 U.S.C. § 1982.
   10
      The First Amended Complaint was filed on February 26, 2001, pur-
suant to Rule 15(a) of the Federal Rules of Civil Procedure, and it named
DENR Secretary William G. Ross, Jr., and a DENR Director, William
Meyer, as defendants in their official capacities. Subsequently, Dexter
Matthews replaced Mr. Meyer as Director, and he is now a defendant.
Thereafter, on March 8, 2001, the Plaintiffs dismissed their claims
against the DENR without prejudice.
                            FRANKS v. ROSS                              9
Plaintiffs requested leave to amend a second time, seeking to file their
"Second Amended Complaint," in order to respond to the Permit
Reissuance Decision and to assert a claim under 42 U.S.C. § 1983.
The court, however, by its Order of October 12, 2001, denied the
motion to amend, concluding that the amendment would "clearly prej-
udice" the DENR Defendants. Dismissal Order at 11.

   The Dismissal Order also granted the motions of Wake County and
the DENR Defendants to dismiss the First Amended Complaint. The
court concluded that the Title VI, § 1982, and Equal Protection claims
against Wake County were barred by North Carolina’s three year stat-
ute of limitations. Id. at 5-7. In addition, the court ruled that both the
State Claim and the Title VIII challenge against the County failed to
pass muster under Rule 12(b)(6) of the Federal Rules of Civil Proce-
dure. Id. at 7-9. The court further determined that the DENR Defen-
dants were entitled to sovereign immunity, and it dismissed the claims
asserted against them. Id. at 9-11. The Plaintiffs appeal, contending
that the court erred in dismissing their claims and that it abused its
discretion in declining to grant them leave to file their Second
Amended Complaint. We possess jurisdiction pursuant to 28 U.S.C.
§ 1291.

                                   II.

                                   A.

   The Plaintiffs raise three primary contentions in their appeal. First,
they assert that the court abused its discretion in refusing to grant
them leave to amend. Second, they maintain that the district court
improperly dismissed their claims against Wake County. And third,
they contend that the DENR Defendants are not entitled to sovereign
immunity. We begin our analysis of the issues by explaining the
applicable standards of review.

                                   B.

   First, we review for abuse of discretion the denial of a motion for
leave to amend a complaint. HCMF Corp. v. Allen, 238 F.3d 273,
276-77 (4th Cir. 2001). Under Rule 15(a), which governs such
10                           FRANKS v. ROSS
requests, leave to amend a complaint "shall be freely given when jus-
tice so requires." Fed. R. Civ. P. 15(a).

   In certain situations we review de novo a district court’s dismissal
of a claim on statute of limitations grounds. United States v. United
Med. and Surgical Supply Corp., 989 F.2d 1390 (4th Cir. 1993).
Where, as here, the challenge is not to the existence of certain facts,
but instead rests on "whether those facts demonstrate a failure [to
bring a timely claim,] resolution . . . turns on questions of law which
are reviewed de novo." Id. at 1398.

   We likewise review de novo the dismissal of a complaint for fail-
ure to state a claim upon which relief could be granted. GE Inv. Pri-
vate Placement Partners II v. Parker, 247 F.3d 543, 548 (4th Cir.
2001). Such a motion to dismiss, made under Rule 12(b)(6), "should
not be granted unless it appears certain that the plaintiff can prove no
set of facts which would support its claim and would entitle it to
relief." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.
1993). In considering such a motion, "the court should accept as true
all well-pleaded allegations and should view the complaint in a light
most favorable to the plaintiff." Id.

   Finally, the existence of sovereign immunity is a question of law
that we review de novo. Research Triangle Inst. v. Bd. of Governors
of the Fed. Reserve Sys., 132 F.3d 985, 987 (4th Cir. 1997). In addi-
tion, we review de novo a "district court’s legal determination [of]
whether Ex parte Young relief is available." CSX Transp., Inc. v. Bd.
of Pub. Works of W. Va., 138 F.3d 537, 541 (4th Cir. 1998).

     We address each of the Plaintiffs’ contentions in turn.

                                   III.

                                    A.

   We first consider the Plaintiffs assertion that the district court erred
in refusing to permit the filing of their Second Amended Complaint.
Although we review the denial of a motion to amend for abuse of dis-
cretion, a court abuses its discretion "by resting its decision on a
                            FRANKS v. ROSS                            11
clearly erroneous finding of a material fact." Quince Orchard Valley
Citizens Ass’n v. Hodel, 872 F.2d 75, 78 (4th Cir. 1989) (internal quo-
tation and citation omitted). As explained below, the court’s conclu-
sion that the defendants would be clearly prejudiced was based on an
error of material fact.

   On May 29, 2001, the Plaintiffs sought leave to file their Second
Amended Complaint, in order to respond to the Superior Court’s Per-
mit Reissuance Decision and to add a § 1983 claim. In their proposed
Second Amended Complaint, the Plaintiffs sought to request the dis-
trict court to "order [the DENR Defendants] to revoke and withdraw
the permit for the South Wake Landfill." The court declined to grant
leave to amend, however, on the ground that the amendment would
"clearly prejudice" the DENR Defendants. Dismissal Order at 11. The
court based this conclusion on its mistaken belief that the Plaintiffs
had not sought leave to amend until "nearly seven months" after the
Permit Reissuance Decision. Id. Specifically, the court believed that
the Superior Court had issued its decision on October 4, 2000, and
that the Plaintiffs had not sought leave to amend until April 27, 2001.11
Id. In fact, however, the Superior Court had issued its Permit Reissu-
ance Decision on March 16, 2001, rather than on October 4, 2000,
and the Plaintiffs had filed their motion to amend on May 29, 2001.
Thus, contrary to the district court’s understanding, the Plaintiffs had
not waited seven months to seek to amend their complaint, but they
had instead sought such leave less than three months after the Permit
Reissuance Decision.

   Under the applicable Rule, "leave [to amend a complaint] shall be
freely given when justice so requires." Fed. R. Civ. P. 15(a). In fact,
such leave "should be denied only when the amendment would be
prejudicial to the opposing party, there has been bad faith on the part
of the moving party, or the amendment would be futile." Edwards v.
City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (emphasis in
original) (internal quotation and citation omitted). In these circum-
  11
    On October 4, 2000, the Superior Court entered its Order deciding
that the Recommended Decision of the ALJ (revoking the DENR’s issu-
ance of the South Wake Permit) constituted the final agency decision of
the DENR. The Permit Reissuance Decision was rendered in a separate
proceeding five months later.
12                          FRANKS v. ROSS
stances, the filing of the Second Amended Complaint, less than three
months after entry of the Permit Reissuance Decision, could hardly
have prejudiced the defendants. And in light of the significance of the
Permit Reissuance Decision, the filing of the Second Amended Com-
plaint should have been authorized. As Judge Ervin properly observed
in Quince Orchard, supra, a decision premised on a "clearly errone-
ous finding of material fact" constitutes an abuse of discretion.12 872
F.2d at 78.

                                   B.

   In dismissing the Plaintiffs’ claims against Wake County, the dis-
trict court concluded that the Plaintiffs’ Title VI, § 1982 and Equal
Protection claims (the "Federal Claims") were filed in an untimely
manner. It then decided that the State Claim failed to pass muster
under Rule 12(b)(6). In determining the propriety of the court’s dis-
missal of these claims against Wake County, we first assess the stat-
ute of limitations issue.

                                   1.

   In December 2000, the Plaintiffs filed their initial complaint
against Wake County. The court concluded that North Carolina’s
three-year statute of limitations, found in N.C. Gen. Stat. § 1-52(16),
applied to the Federal Claims, and that the limitations period began
to run in either 1991 or 1992, "when the County made the decision
to site the landfill and began to purchase property." Dismissal Order
at 6. Because the Plaintiffs filed their Federal Claims more than eight
years later, the court found those claims to be untimely. While the
court correctly identified the applicable limitations period, it erred in
concluding that the period started to run in 1991 or 1992.

   First of all, the predicate bases for the Federal Claims do not con-
tain an explicit limitations period. The Federal Claims are accordingly
governed by the limitations period of the most analogous state stat-
  12
    Wake County and the DENR Defendants contend that, in any event,
the court’s refusal to authorize the amendment should be affirmed
because it would have been futile. This Court, however, is ill-suited to
decide a claim of futility not addressed by the district court.
                            FRANKS v. ROSS                             13
utes. As Chief Judge Wilkinson explained in Jersey Heights Neigh-
borhood Association v. Glendening, 174 F.3d 180, 187 (4th Cir.
1999), "the personal nature of the right against discrimination justifies
applying the state personal injury limitations period." In this instance,
the district court correctly concluded that the applicable statute of lim-
itations for personal injury actions in North Carolina is three years.
N.C. Gen. Stat. § 1-52(16).

   The question of when a statute of limitations is triggered is one of
federal law. As the Third Circuit has observed, a cause of action
accrues for purposes of the statute of limitations "when it is suffi-
ciently ripe that one can maintain suit on it." Whittle v. Local 641,
Int’l Bhd. of Teamsters, 56 F.3d 487, 489 (3d Cir. 1995); see also Bell
v. Aerodex, 473 F.2d 869 (5th Cir. 1973) ("[A] cause of action
accrues when the plaintiff could first have successfully maintained a
suit based on that cause of action."); Skyberg v. United Food & Com-
mercial Works Int’l Union, 5 F.3d 297, 301 (8th Cir. 1993) (same);
Ghartey v. St. John’s Queens Hosp., 869 F.2d 160, 163 (2d Cir. 1989)
(same). Wake County contends that the limitations period began to
run "at the latest by the time Wake County submitted its site plan
application to the DENR in December, 1992." The Plaintiffs, by con-
trast, maintain that the period was not triggered until the DENR
issued the South Wake Permit on February 18, 1999, which autho-
rized the construction of the South Wake Landfill.

   Put simply, the applicable statute of limitations could not have
been triggered in either 1991 or 1992, because the Plaintiffs’ claims
would not then have been ripe for determination. See Whittle, 56 F.3d
at 489. In evaluating the ripeness of claims for judicial review, courts
must balance "the ‘fitness of the issues for judicial decision’ and the
‘hardship to the parties of withholding court consideration.’" Ohio
Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 733 (1998) (quoting
Abbott Labs. v. Gardner, 387 U.S. 136, 149 (1967)). As our Judge
Russell properly explained, "[a] case is fit for judicial decision . . .
where the agency rule or action giving rise to the controversy is final
and not dependent upon future uncertainties or intervening agency
rulings." Charter Fed. Sav. Bank v. Office of Thrift Supervision, 976
F.2d 203, 208 (4th Cir. 1992) (citing Abbott Labs., 387 U.S. at 149).
Therefore, in assessing when the limitations period was triggered in
14                          FRANKS v. ROSS
this dispute, we must first ascertain when the final agency action
occurred that gave rise to this controversy.

   The permitting process for the South Wake Landfill involved two
essential steps: (1) the actions of the County in siting the Landfill and
acquiring property; and (2) the approval of the DENR, in the form of
its site suitability letter and its issuance of the Permit on February 18,
1999. As we have discussed, supra at 4-5, Wake County and the
DENR had an interwoven involvement in the permitting process over
an extended period. As such, the participation of the County and the
DENR are properly viewed as two parts of a single permitting pro-
cess. This controversy was not ripe for judicial review until the com-
pletion of the final step of the process, i.e., the DENR’s issuance of
the South Wake Permit. See New Hanover Township v. U.S. Army
Corps of Eng’rs, 992 F.2d 470 (3d Cir. 1993) (concluding that the
challenge to defendant’s issuance of a general permit to landfill cor-
poration was not ripe for review because corporation needed further
approval from state agency prior to proceeding with landfill project).
Indeed, it would have been premature for the Plaintiffs to file their
complaint in the early 1990s, or at any time prior to the DENR’s issu-
ance of the South Wake Permit in 1999. Had the DENR declined to
issue the Permit, the South Wake Landfill project could not have gone
forward, and the district court would have been unnecessarily entan-
gled in what the Supreme Court has aptly labeled an "abstract dis-
agreement[ ]." Abbott Labs., 387 U.S. at 148.

   The parties disagree on the significance to this appeal of our han-
dling of a statute of limitations issue in Jersey Heights Neighborhood
Association v. Glendening, 174 F.3d 180 (4th Cir. 1999). In that situa-
tion, African-American residents of Maryland challenged the routing
of a proposed highway bypass. The Maryland State Highway Admin-
istration had studied alternate routes, and in May 1989 it issued its
Final Environmental Impact Statement, recommending the challenged
route. In August 1989, the Federal Highway Administration issued its
Record of Decision ("ROD") approving the proposed routing. We
concluded that the statute of limitations was triggered by the issuance
of the ROD, despite the fact that the bypass required additional per-
mits, because on the "fundamental question of where the highway
would be located, the ROD . . . signaled the end of the decisionmak-
ing process." Id. at 186. Further, we found ripeness as of the issuance
                             FRANKS v. ROSS                             15
of the ROD because "there was no obvious factual contingency that
put construction seriously in doubt." Id. at 188.

    In this case, by contrast, the County’s siting of the Landfill was a
preliminary step; there remained several obvious factual contingen-
cies that put the Landfill’s construction in serious doubt. Before
granting its approval for the Landfill, the DENR was required to fol-
low additional procedural steps and to consider numerous relevant
factors, including whether the Landfill would disparately impact
minority communities. The siting of the Landfill did not conclude the
decisionmaking process on the project. Thus, a challenge to the Land-
fill was not ripe for review, and the statute of limitations did not begin
to run, until the DENR issued the South Wake Permit on February 18,
1999.13 While the siting decisional process in Jersey Heights ended
with the ROD, this process carried through to the issuance of the
South Wake Permit. Thus, it is with the issuance of that Permit that
the statute of limitations began to run. See Whittle, 56 F.3d at 489
(concluding that limitations period commences to run when claim is
sufficiently ripe to bring cause of action).

   In sum, the Federal Claims against Wake County became ripe for
review on February 18, 1999, when the DENR issued the South Wake
Permit, and the Plaintiffs were entitled to assert their claims within
three years of that date. They filed their complaint less than three
years later, on December 21, 2000, and hence it was timely. Thus, the
court erred in dismissing the Federal Claims against Wake County on
statute of limitations grounds.
  13
     The Eleventh Circuit, in a decision relied on by the Defendants, con-
cluded that an applicable statute of limitations was triggered when a
county board selected a landfill site, rather than when a state environ-
mental agency issued its permit. Rozar v. Mullis, 85 F.3d 556 (11th Cir.
1996). The court viewed its proper focus as "the time of the discrimina-
tory act" rather than when "the consequences of the act become painful."
Id. at 563. Our analysis differs from Rozar because the discriminatory act
that is under review must be the final siting approval, not just the siting
vote, in line with the requirement that there be "no obvious factual con-
tingency" that puts a particular injury in doubt. Jersey Heights, 174 F.3d
at 188.
16                              FRANKS v. ROSS
                                       2.

   The Plaintiffs also contest the district court’s dismissal of the State
Claim, which charged Wake County with contravening North Caro-
lina public policy. The Plaintiffs alleged that, in Wake County’s effort
to acquire land to expand the Feltonsville Landfill, Commissioner
Adcock "participated in the discussion and seconded the purchase of
property even though his wife and he owned 84 acres that would . . .
be purchased for the landfill expansion." In March 1994, the County
condemned the eighty-four acres owned by Commissioner Adcock for
use in the South Wake Landfill, and Adcock received a judgment
against the County for over $400,000. The Plaintiffs maintain that this
transaction violated North Carolina public policy, specifically N.C.
Gen. Stat. § 14-234, which prohibits county commissioners from
receiving profits by entering into contracts with their county.14 The
district court dismissed the State Claim, concluding that, while § 14-
234 prohibits contracts between a commissioner and his county,
Commissioner Adcock’s profit resulted not from a contract, but rather
from a land condemnation. Dismissal Order at 8-9.

   We agree with the district court that § 14-234 speaks of contracts,
and that it does not specifically prohibit a commissioner from profit-
ing from the condemnation of his land. While we are troubled by the
allegations surrounding Commissioner Adcock’s conduct, the revi-
sion of North Carolina’s public policy is not within our bailiwick. As
such, the court did not err in dismissing the State Claim.

                                       C.

  Finally, we turn to the Plaintiffs’ claims against the DENR Defen-
dants, which the district court dismissed upon concluding that they
  14
    Section 14-234 of the General Statutes of North Carolina provides in
relevant part that:
       [i]f any . . . commissioner [of] . . . any county . . . make[s] any
       contract for his own benefit, under such authority, or be in any
       manner concerned or interested in making such contract, or in
       the profits thereof, . . . he shall be guilty of a misdemeanor.
N.C. Gen. Stat. § 14-234.
                             FRANKS v. ROSS                             17
were entitled to sovereign immunity under the Eleventh Amendment.
In so ruling, the court rejected the Plaintiffs’ contention that the doc-
trine of Ex parte Young, 209 U.S. 123 (1908), provided an exception
to sovereign immunity in this case. Dismissal Order at 10.

   It is established that sovereign immunity protects a state from being
sued by one of its own citizens without its consent. Alden v. Maine,
527 U.S. 706, 727-28 (1999). The long-standing doctrine of Ex parte
Young, however, "allows private citizens, in proper cases, to petition
a federal court to enjoin State officials in their official capacities from
engaging in future conduct that would violate the Constitution or a
federal statute." Antrican v. Odom, 290 F.3d 178, 184 (4th Cir. 2002).
Specifically, Ex parte Young authorizes "suits against state officers
for prospective equitable relief from ongoing violations of federal
law." Lytle v. Griffith, 240 F.3d 404, 408 (4th Cir. 2001). To deter-
mine whether the Ex parte Young doctrine is applicable, as the
Supreme Court recently observed, a court "need only conduct a
straightforward inquiry into whether the complaint alleges an ongoing
violation of federal law and seeks relief properly characterized as pro-
spective." Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., ___ U.S.
___, 122 S. Ct. 1753, 1760 (2002) (internal quotation and citation
omitted).

   In their First Amended Complaint, the Plaintiffs repeatedly request
injunctive relief against the DENR Defendants. They specifically
seek, for example, "declaratory and injunctive relief against the North
Carolina Department of Environment and Natural Resources and the
Wake County Board of Commissioners." Further, they request that
the court "[e]njoin Defendants from constructing, operating and/or
maintaining the South Wake Landfill on the site which is the subject
of this lawsuit." The court concluded, however, that these allegations
fail to satisfy Ex parte Young because, when the Plaintiffs filed their
First Amended Complaint on February 26, 2001, naming the DENR
Defendants, the South Wake Permit had been revoked by the Superior
Court’s October 4, 2000, decision. Dismissal Order at 10; see Franks
v. N.C. Dep’t of Env’t & Natural Res., 00 CVS 3742, Order (Wake
County Super. Ct. Oct. 4, 2000) (making Recommended Decision the
final agency decision of the DENR). Although the South Wake Per-
mit had been reissued and was viable on October 12, 2001 (when the
court refused to authorize the filing of the Second Amended Com-
18                           FRANKS v. ROSS
plaint), the court nonetheless concluded that the absence of a valid
landfill permit on February 26, 2001, when the Plaintiffs filed their
First Amended Complaint, left nothing to be enjoined. Dismissal
Order at 10. As an additional rationale, the court noted that the Plain-
tiffs sought to enjoin the construction, operation, and maintenance of
the South Wake Landfill, but that the DENR has no responsibility for
such things and hence could not be enjoined from doing them. Id. at
5 n.4.

   First, the district court incorrectly concluded that Ex parte Young
does not apply here. The court determined that, because the South
Wake Permit had been revoked by the Superior Court when the First
Amended Complaint was filed, there was no ongoing violation of fed-
eral law to be enjoined. As discussed above, the Plaintiffs requested
leave to amend in order to respond to the reissuance of the South
Wake Permit, and when the court entered its Dismissal Order on
October 12, 2001, the South Wake Permit was viable. Regardless of
whether the court correctly concluded that the First Amended Com-
plaint did not allege an ongoing violation of federal law, the allega-
tions in the Second Amended Complaint should have been considered
in determining whether there was a jurisdictional defect. See Fed. R.
Civ. P. 15(d); Rowe v. United States Fid. & Guar. Co., 421 F.2d 937
(4th Cir. 1970) (explaining propriety of allowing supplemental plead-
ing under Rule 15(d) to cure a defect in the initial complaint).

   Under Rule 15(d), a party may supplement its complaint "even
though the original pleading is defective in its statement of a claim
for relief or defense."15 Id. Various courts have concluded that "re-
  15
     A supplemental pleading differs from an amended pleading because
it relates to matters occurring subsequent to the filing of the initial com-
plaint. Fed. R. Civ. P. 15(d). To the extent that the Second Amended
Complaint responds to the Permit Reissuance Decision, it constituted a
supplemental pleading. This distinction is of little practical significance,
however, because the standards used by a district court in ruling on a
motion to amend or on a motion to supplement are nearly identical. In
either situation, leave should be freely granted, and should be denied
only where "good reason exists . . . , such as prejudice to the defendants."
Walker v. United Parcel Serv., 240 F.3d 1268, 1278 (10th Cir. 2001)
(internal quotation and citation omitted); see also Bates v. W. Elec., 420
                            FRANKS v. ROSS                             19
quiring [a] plaintiff to go through the needless formality and expense
of instituting a new action when events occurring after the original fil-
ing indicated he had a right to relief [is] inconsistent with the philoso-
phy of the federal rules." 6A Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1505 (2d ed. 1990) (citing cases).
For example, in Security Insurance Co. of New Haven, Connecticut
v. United States ex rel. Haydis, 338 F.2d 444 (9th Cir. 1964), the
plaintiff filed his complaint prior to a mandatory ninety-day waiting
period required by law. He then filed a supplemental pleading, more
than a year later, after the statute of limitations had expired. The
defendants contended, alternatively, that the supplemental pleading
was time-barred or, if it was found to relate back, the complaint was
filed prematurely. Id. at 444. The court, viewing this argument as
absurd, observed that "[n]othing but the most compelling authority
. . . would induce us to stay on this legal merry-go-round." Id.

   Indeed, the filing of a supplemental pleading is an appropriate
mechanism for curing numerous possible defects in a complaint. See
Wilson v. Westinghouse Elec. Corp., 838 F.2d 286 (8th Cir. 1988)
(concluding that the plaintiff’s amended complaint cured ripeness
defect in original complaint); Lyman v. Livingston, 257 F. Supp. 520,
525 (D. Del. 1966) (explaining that plaintiff was entitled to supple-
ment complaint to demonstrate that she had made mandatory demand
upon corporation and thereby had standing to bring stockholder deriv-
ative suit); Ridgeway v. Int’l Bhd. of Elec. Workers, 466 F. Supp. 595
(N.D. Ill. 1979) (allowing amendment to add party in order to cure
defect in Title VII claim); Bates v. W. Elec., 420 F. Supp. 521 (E.D.
Pa. 1976) (permitting plaintiffs to file amended complaint to demon-
strate that, subsequent to filing of initial complaint, they complied
with jurisdictional prerequisites of Title VII).

  Even assuming, as the district court found, that the First Amended
Complaint did not allege an ongoing violation of federal law, the

F. Supp. 521 (E.D. Pa. 1976). In addition, we review both a denial of
leave to amend and a denial for leave to supplement for abuse of discre-
tion. See Rowe v. United States Fid. & Guar. Co., 421 F.2d 937 (4th Cir.
1970); Edwards v. City of Goldsboro, 178 F.3d at 242; see also Burns
v. Exxon Corp., 158 F.3d 336 (5th Cir. 1998).
20                          FRANKS v. ROSS
Plaintiffs alleged an ongoing violation, as required by Ex parte
Young, in their Second Amended Complaint. As we discussed earlier,
supra at 10-12, the court should have authorized the filing of the Sec-
ond Amended Complaint. And had it been filed, it would have
resolved any potential Eleventh Amendment issue. Under the Second
Amended Complaint, the Plaintiffs appropriately sought prospective
injunctive relief against the DENR Defendants, and the court improp-
erly dismissed the claims against them.

   Second, we are unable to accept the district court’s conclusion that
the Ex parte Young doctrine does not apply to the DENR Defendants
because the Plaintiffs sought only to enjoin the construction, opera-
tion, and maintenance of the South Wake Landfill. While the DENR
itself would not be "constructing, operating, and/or maintaining the
South Wake Landfill," the Plaintiffs were not required to present a
perfectly drafted complaint in order to survive a motion to dismiss.
See Anderson v. Found. for Advancement, Educ. & Employment of
Amer. Indians, 155 F.3d 500, 505 (4th Cir. 1998) (explaining that
notice pleading requires a complaint to be read liberally in favor of
the plaintiff); see also Fed R. Civ. P. 8(f) ("All pleadings shall be so
construed as to do substantial justice."). Of course, the Plaintiffs were
obliged to give notice to the defendants that they sought to enjoin the
DENR Defendants’ involvement in the South Wake Landfill. And
they fulfilled that obligation by asserting that "[t]his action challenges
defendants’ approval, funding and construction of a landfill in plain-
tiffs’ community . . . [and] [p]laintiffs seek declaratory and injunctive
relief against the North Carolina Department of Environment and
Natural Resources." (emphasis added). In these circumstances, the
Plaintiffs adequately pleaded their request for injunctive relief against
the DENR Defendants. Cf. Martin v. Deiriggi, 985 F.2d 129, 135 (4th
Cir. 1993) (concluding that plaintiff placed defendant on notice of liq-
uidated damages claim because "[t]he six page complaint at issue here
discussed liquidated damages in two different paragraphs").

   This case is not unique: the DENR Defendants are state officials
of North Carolina, acting in their official capacities. The Plaintiffs
simply seek to enjoin them from engaging in what are alleged to be
ongoing violations of federal law. The Plaintiffs adequately asserted
claims for injunctive relief against the DENR Defendants under Ex
parte Young, and the court erred in dismissing those claims.
                           FRANKS v. ROSS                           21
                                 IV.

   Pursuant to the foregoing, we reverse the district court’s denial of
leave to file the Second Amended Complaint, its dismissal of the Fed-
eral Claims against Wake County, and its award of sovereign immu-
nity to the DENR Defendants. We affirm its dismissal of the State
Claim against Wake County, and we remand for such further proceed-
ings as may be appropriate.16

                                  AFFIRMED IN PART, REVERSED
                                      IN PART, AND REMANDED
  16
    We leave to the parties and the district court any issue of whether
abstention may be appropriate in the circumstances presented here.